EXHIBIT 4.13 ALLONGE TO PROMISSORY NOTE This Allonge to Promissory Note (“Allonge”) is dated as of this 27th day of April, 2007. Reference is hereby made to that certain Promissory Note dated December 31, 2004, delivered by SulphCo, Inc., as Maker (“Maker”) to Rudolf Gunnerman, as lender, as assigned in part to (“Holder”), pursuant to that certain Assignment of Promissory Note, dated April 24, 2007 (“Assignment”), and as amended and restated by that certain Promissory Note, dated April 24, 2007, delivered by Maker to Holder (“Note”). WHEREAS, Maker has requested that Holder extend the Maturity Date of the Note for one year, and Holder has agreed to such extension subject to the other terms set forth herein. Except as expressly amended by the terms of this Allonge, the terms of the Note remain in full force and effect. All capitalized terms used and not defined herein are used as defined in the Note. As the context requires, all references herein to “Note” refer to the Note as amended by this Allonge. The following terms of the Note are hereby amended by this Allonge: I.Maturity Date and Additional Interest Payment Date. The Maturity Date shall mean December 31, 2008, and in the fourth paragraph of the Note, in the second line, the words “and December 31, 2006” shall be deleted and replaced with “December 31, 2006 and December 31, 2007” so as to add an interest payment due on December 31, 2007 II.The following is hereby added in its entirety: “Conversion. 1.
